Citation Nr: 0943832	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from December 1959 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
asbestosis.  The Veteran subsequently initiated and perfected 
an appeal of this rating determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory 
disability claimed as secondary to asbestos exposure during 
military service.  Service personnel records confirm the 
Veteran served aboard several naval vessels during his period 
of service in the U.S. Navy between December 1959 and 
December 1967.  With regard to such claims of asbestos 
exposure, VA's Adjudication Manual and Manual Rewrite, along 
with a VA circular on asbestos-related diseases, provide that 
VA must determine whether military records demonstrate 
evidence of asbestos exposure in service and; whether there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure; and then make a determination as 
to the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the lengthy latency period between 
exposure to asbestos fiber masses and the development of 
diseases including asbestosis, as well as the exposure 
information pertinent to the veteran.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988); Adjudication 
Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual 
Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006); see also VAOPGCPREC 4-00 
(April 13, 2000).  

In the present case, the Veteran was noted on private CT scan 
in May 2002 to have small pleural plaques in both lungs, 
suggestive of asbestos exposure and/or asbestosis.  Some 
history of smoking was also noted at that time.  VA 
examination was initially afforded him in December 2003, at 
which time chronic obstructive pulmonary disease with 
asbestos exposure was diagnosed.  The RO requested another VA 
examination in April 2005 to determine the etiology of any 
current respiratory disability but, while the Veteran was 
afforded examination, no opinion regarding etiology was 
rendered by the examiner.  A follow-up examination was 
scheduled for November 2005 but was not performed; according 
to the Veteran's account, he reported for examination but was 
turned away because his Social Security number did not that 
match the number erroneously on file with VA.  The Veteran 
again failed to report for examination in May 2008, and it 
appears that notification of the examination was sent to the 
address of record at that time.  His representative has noted 
that the Veteran appeared to live part of the time in the 
Philippines and requested that a final attempt be made to 
schedule the Veteran for an examination.  

In light of the fact that the Veteran has been diagnosed with 
a respiratory disorder and has presented some evidence of 
exposure to asbestos in service, the Board finds the 
representative's request for one more attempt to schedule the 
Veteran for examination is not unreasonable.  The record 
currently lacks sufficient competent medical evidence for the 
Board to make a decision concerning this claim; thus, the 
Board finds that the Veteran should be provided a VA medical 
opinion and/or an examination for a medical opinion regarding 
the etiology of the Veteran's claimed asbestosis.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), (citing 38 
U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c) (4)).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a medical 
expert in respiratory disabilities for an 
opinion regarding the etiology of the 
Veteran's claimed respiratory disability.  
The Veteran himself need not be scheduled 
for physical examination unless such 
examination is determined by the examiner 
to be necessary to comply with this 
remand.  If the Veteran is examined, all 
necessary diagnostic tests, including x- 
rays, should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
reviewing the Veteran's medical history, 
the examiner should identify any current 
respiratory disabilities displayed by the 
Veteran.  Based on a review of the claims 
file and the examination findings, if any, 
the examiner should state the medical 
probability (less likely than not; at 
least as likely as not; or more likely 
than not) that any current respiratory 
disability is the result of, or is 
otherwise related to, asbestos exposure in 
service.  In so doing, the examiner should 
specifically address the May 2002 CT scan 
finding of pleural plaques in the 
Veteran's lungs, and whether they could be 
the likely result of anything other than 
asbestos exposure.  The examiner should 
provide a complete rationale for all 
conclusions reached.  If the examiner 
determines that the requested opinion 
cannot be provided without resort to mere 
speculation that he or she discuss why 
such an opinion is not possible.

2.  If examination of the Veteran is 
deemed necessary or advisable, notify the 
Veteran as his last known address or 
currently updated address that it is his 
responsibility to provide an up-to-date 
address and to report for any scheduled 
examination.  He should be advised of the 
consequences of failure to report for a 
scheduled examination pursuant to 
38 C.F.R. § 3.655.  His representative may 
be contacted to assist in obtaining any 
current address. 

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

